COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        Felix Lindsey Allen II v. The State of Texas

Appellate case number:      01-17-00596-CR

Trial court case number: 16CR0292

Trial court:                10th District Court of Galveston County

       Appellant is represented by appointed counsel, Zachary Maloney. Appellant’s brief was
due on October 5, 2017. A late brief notice issued on October 17, 2017. No brief or motion for
extension has been filed.
        Pursuant to Rule 38.8, we abate this appeal and remand the case to the trial court for a
hearing. See TEX. R. APP. P. 38.8(b)(2)–(3). We direct the trial court to conduct a hearing at
which a representative of the Galveston County District Attorney’s Office, appointed attorney
Zachary Maloney and appellant shall be present.* The trial court shall have a court reporter
record the hearing. The trial court is directed to make appropriate findings on these issues:
       (1)     whether appellant wishes to prosecute this appeal; and, if so,
       (2)     whether appointed counsel Zachary Maloney has abandoned the appeal by failing to
               timely file briefs on appellant’s behalf;
       (3)     and, if so, whether appellant is presently
               (a) indigent, in which case the trial court should appoint new appellate counsel at no
                    expense to appellant and establish a date by which counsel will file a brief, no
                    later than 30 days from the appointment; or
               (b) not indigent, in which case the trial court should establish a date by which
                   appellant shall retain new counsel;


*      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
       (4)   or, if appointed counsel Zachary Maloney has not abandoned the appeals, make
             appropriate findings and recommendations regarding the reason that counsel has
             failed to file a brief and establish a date by which counsel will file appellant’s brief,
             no later than 15 days from the date of the hearing.
TEX. CODE CRIM. PROC. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
February 12, 2018. If the hearing is conducted by video teleconference, a certified video
recording of the hearing shall be filed in this Court no later than February 12, 2018.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order, and the reporter’s record of the hearing, have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the Clerk
of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: January 11, 2018